Citation Nr: 0939288	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-32 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical services rendered at Maine Medical 
Center (MMC) from May 4, 2007, to May 10, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2007 decision of the 
Department of Veterans Affairs (VA) Medical Center located in 
Togus, Maine, which disapproved a claim for payment of 
unauthorized inpatient/ancillary services provided for the 
May 4, 2007, admission to MMC. 

The Board has framed the issue as it appears on the cover 
page of the instant decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

The Veteran is seeking payment or reimbursement for the 
private medical care received at MMC from May 4, 2007, to May 
10, 2007.  While the Veteran does not contend that the 
services were previously authorized in advance by VA, he does 
maintain that a VA facility was not feasibly available at the 
time of care by MMC on May 4, 2007, and that such care was 
rendered in a medical emergency of such nature that delay 
would have been hazardous to the Veteran's life or health.  

It would appear from statements of the VA Medical Center 
(VAMC) that the Veteran is service-connected with a combined 
80 percent rating for: posttraumatic stress disorder (PTSD), 
70 percent disabling; muscle injury, 10 percent disabling; 
thigh muscle injury, 10 percent disabling; and superficial 
scars, 10 percent disabling.  It has also been proffered that 
the Veteran has been rated totally and permanently disabled 
from September 12, 2002, and thus, his claim was considered 
under 38 U.S.C.A. § 1728 (West 2002).  The Board is unable to 
make such a finding at this point in the adjudication process 
as the claims folder, if any, has not been associated with 
the VA medical file.  Upon Remand, the AOJ must ascertain 
whether such claims folder is in existence and if so, 
associate such with the appellate record.

The July 2007 decision denied payment of the services 
rendered at MMC from May 4, 2007, to May 10, 2007.  The 
explanation given was that the Veteran "refused transfer to 
Boston VA while at SMMC."  The decision also indicated that 
VA regulations precluded VA from sharing costs with the 
Veteran's health care provider.  In a separate July 2007 
letter, the Patient Services Manager elaborated that as the 
Veteran refused transfer to the VA hospital in West Roxbury, 
Massachusetts, which was capable of performing his surgery or 
procedure, VA payment effectively stopped.  The VAMC cited to 
38 C.F.R. § 17.130 as precluding payment for treatment 
procured through private sources in preference to available 
Government facilities.

While the VAMC denied payment or reimbursement for service 
rendered at MMC from May 4, 2007, to May 10, 2007, the VAMC 
has only provided copies of records of the Veteran's initial 
admission to Southern Maine Medical Center (SMMC).  There are 
no treatment record of the Veteran from MMC in the claims 
folder, which is the subject of the instant dispute.  Such 
must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).

After review of the record, it is also unclear as to the 
exact amount of payment or reimbursement sought and whether 
the Veteran is seeking payment or reimbursement beyond the 
urgent coronary surgical revascularization performed at MMC 
in May 2007, i.e. hospital expenses incurred during the 
length of admission.  It is also unclear whether the 
Veteran's private health plan contract, Blue Cross/Blue 
Shield would pay, in whole or part, for the treatment 
rendered in May 2007.  There were no findings in the record 
as to whether (or at what date) the Veteran finally 
exhausted, without success, action to obtain payment from his 
private health insurer.  See 38 C.F.R. §17.1004(d)(1), (2), 
(3), (4).  Without this pertinent information, the Board is 
unable to adjudicate the claim.  Such information must be 
obtained and considered upon Remand.

During the pendency of the claim, the Board notes that on 
October 10, 2008, S. 2162, designated as the Veterans' Mental 
Health and Other Care Improvements Act of 2008, was signed by 
the President.  This bill makes various changes to veteran's 
mental health care and also addresses other health care 
related matters.  Relevant to the instant case, the new law 
amends 38 U.S.C.A. §§  1725 and 1728 to make mandatory as 
opposed to discretionary the reimbursement of the reasonable 
value of emergency treatment of an "eligible" veteran 
furnished by a non-VA facility, if all of the pertinent 
criteria outlined above are otherwise satisfied.  See 
Veterans' Mental Health and Other Care Improvements Act of 
2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  

These amended versions, which liberalize the law by mandating 
reimbursement and expanding the definition of emergency 
treatment, have not been considered by the VAMC.  Thus, a 
supplemental statement of the case (SSOC) must be issued to 
the Veteran.  The SSOC must fully inform the Veteran of the 
laws and regulations applicable to his reimbursement claim, 
to include the provisions of 38 U.S.C.A. §§ 1725, 1728 and 38 
C.F.R. §§ 17.1000-17.1008, as well as the aforementioned 
amendments.   

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b) (2009).  The VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Upon Remand, the RO should ensure that all due process 
requirements are met.  The RO should also give the Veteran 
another opportunity to present information and/or evidence 
pertinent to the claim on appeal.  The RO should ensure that 
it provides the Veteran with notice that meets the 
requirements of the Court's decision in Dingess/Hartman noted 
above.

Accordingly, the case is REMANDED to the AOJ (the Togus VA 
Medical Center) to accomplish the following action, with 
assistance from the AMC if necessary:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AOJ should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
Veteran with notice that meets the 
requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Upon Remand, the AOJ should ascertain 
whether a claims folder is in existence 
for this Veteran and if so, associate 
such with the appellate record.  All 
requests for records must be clearly 
documented. 

3.  The AOJ should obtain treatment 
records of the Veteran from the MMC dated 
from May 4, 2007, to May 10, 2007.  All 
requests for records must be clearly 
documented. 

4.  The AOJ should ascertain the exact 
amount of payment or reimbursement sought 
by the Veteran and whether the Veteran is 
seeking payment or reimbursement beyond 
the urgent coronary surgical 
revascularization performed at MMC in May 
2007, i.e. hospital expenses incurred 
during the length of admission.

5.  The AOJ should undertake development 
necessary to ascertain whether the 
Veteran finally exhausted, without 
success, action to obtain payment from 
the 3rd party private health insurer, 
Blue Cross/Blue Shield, for the treatment 
rendered in May 2007.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AOJ should readjudicate the claim of 
entitlement to reimbursement or payment 
for the cost of unauthorized medical 
services rendered at MMC from May 4, 
2007, to May 10, 2007.  

7.  If the benefit sought on appeal 
remains denied, the AOJ must furnish to 
the Veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations.  The SSOC must fully 
inform the Veteran of the laws and 
regulations applicable to his 
reimbursement claim, to include the 
provisions of 38 U.S.C.A. §§ 1725, 1728 
and 38 C.F.R. §§ 17.1000-17.1008, and the 
amendments effective October 10, 2008, S. 
2162, designated as the Veterans' Mental 
Health and Other Care Improvements Act of 
2008.   See Veterans' Mental Health and 
Other Care Improvements Act of 2008, Pub. 
L. No. 110-387, § 402, 122 Stat. 4110 
(2008).  The Veteran must be afforded an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.
  
The purpose of this remand is to assist the Veteran with the 
development of his claim.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



